Dismissed and Memorandum Opinion filed January 19, 2012.




                                           In The

                           Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-01060-CR
                                     ____________

                          DAVID LEON JACKSON, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 174th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1306305


                           MEMORANDUM OPINION

       Appellant entered a guilty plea to possession of between one and four grams of
cocaine. In accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on November 18, 2011, to confinement for four years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed a pro
se notice of appeal. We dismiss the appeal.

       The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea bargain case, and the defendant has no right of appeal. See
Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The trial court did not grant permission to appeal,
and the record does not contain any rulings on written pre-trial motions. See Tex. R. App.
P. 25.2(b). Therefore, the record supports the trial court’s certification. See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2